Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 24, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142875                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 142875
                                                                   COA: 295497
                                                                   Ottawa CC: 09-033711-FH
  BENJAMIN CURTIS WALBURG,
           Defendant-Appellant.

  _________________________________________/

         By order of June 22, 2011, the application for leave to appeal the February 10,
  2011 judgment of the Court of Appeals was held in abeyance pending the decisions in
  People v Kolanek (Docket Nos. 142695, 142712) and People v King (Docket No.
  142850). On order of the Court, the cases having been decided on May 31, 2012, 491
  Mich ___ (2012), the application is again considered, and it is DENIED, because we are
  not persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 24, 2012                       _________________________________________
           h0716                                                              Clerk